Citation Nr: 0106897	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-00 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to February 5, 1998, 
for the grant of compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for left ulnar nerve neuropathy (minor), 
as a result of surgery during Department of Veterans Affairs 
(VA) hospitalization in June 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran had active service from December 1958 until March 
1963.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Regional Office (RO).


FINDINGS OF FACT

1.  The record contains no statement or communication from 
the veteran prior to February 5, 1998, which indicates an 
intent to apply for compensation pursuant to the provisions 
of 38 U.S.C.A. § 1151 for left ulnar nerve neuropathy or 
which identifies VA compensation under the provisions of 38 
U.S.C.A. § 1151 as a benefit sought.

2.  The veteran's original claim for compensation pursuant to 
the provisions of 38 U.S.C.A. § 1151 for left ulnar nerve 
neuropathy as a result of surgery during VA hospitalization 
in 1996 was received on February 5, 1998, more than 1 year 
following VA hospital discharge in June 1996 during which 
hospitalization he suffered the injury which gave rise to 
entitlement to that benefit.  


CONCLUSION OF LAW

Under governing law, the effective date of the grant of 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for left ulnar nerve neuropathy, as a result of surgery 
during VA hospitalization in June 1996, is no earlier than 
February 5, 1998. 38 U.S.C.A. §§ 1151, 5110(c), (d) (West 
1991); 38 C.F.R. §§ 3.155(a), 3.400(i), 3.800(a) (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat 2096 (2000).  This law rewrites the 38 
U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of VCAA, the RO collected all 
identified medical records.  There is no indication in the 
record that there is any additional evidence that has not 
been associated with the claims file.  He was notified of the 
applicable and governing law and regulations in the statement 
of the case.  Accordingly, all VCAA notice requirements have 
been met.  The Board finds the veteran is not prejudiced by 
appellate review at this time without initial RO adjudication 
after enactment of the VCAA.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In June 1996, the veteran underwent a left knee total knee 
replacement.  The discharge examination shows that he 
tolerated the procedure well.  Follow-up records dated in 
July 1996 show that the veteran began to complain of left-
hand weakness.  The diagnosis was ulnar nerve compression.  
In December 1996, he underwent left cubital tunnel release.  

On February 5, 1998, the RO received the veteran's claim for 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for ulnar nerve neuropathy as a result of surgery during VA 
hospitalization in June 1996.  In October 1998, the RO 
granted compensation pursuant to the provisions of 38 
U.S.C.A. § 1151, effective February 5, 1998, the date of the 
veteran's claim for benefits.

In a statement received in March 1999, the veteran asserted 
that the effective date for the grant of benefits under the 
provisions of 38 U.S.C.A. § 1151 should have been in June 
1996 when the surgical procedure was performed.  He indicated 
that he delayed filing a claim earlier than February 1998 
because his attending physician indicated that his symptoms 
would improve.  Based on this advice he did not file his 
claim for benefits until he realized that his condition would 
not improve.  The RO denied an effective date prior to 
February 5, 1998 for the grant of compensation pursuant to 
the provisions of 38 U.S.C.A. § 1151, on the grounds that the 
veteran's initial claim for that benefit was received on 
February 5, 1998, which was more than 1 year after he 
suffered the injury, and thus benefits could not be paid 
prior to the date of receipt of the claim. 

Under the applicable criteria, where disease or injury occurs 
as a result of having submitted to medical or surgical 
treatment or hospitalization under any law administered by 
the VA and not the result of the veteran's own willful 
misconduct, disability compensation will be awarded for such 
disease or injury as if such condition were service 
connected.  The commencing date of benefits is subject to the 
provisions of 38 C.F.R. § 3.400(i).  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.800(a). The effective date of an award of 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 shall be the date the injury was suffered, if 
the claim is received within 1 year after that date; 
otherwise, the effective date shall be the date of receipt of 
the claim.  38 U.S.C.A. § 5110(c), (d); 38 C.F.R. § 3.400(i).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his duly-authorized representative, or 
some person acting as next-friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

In this case, the veteran's original claim for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
left ulnar nerve neuropathy as a result of surgery during VA 
hospitalization in June 1996 was received on February 5, 
1998, over a year and a half following VA discharge.  The 
extensive record is devoid of any communication from the 
veteran indicating an intent to apply for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 (or 
§ 351, as those provisions were known prior to being 
renumbered § 1151 in August 1991) prior to February 5, 1998.  

A review of the record does show that the veteran filed a 
formal claim with the RO in June 1996 based on the 
service-connected left knee disability, but the benefit 
sought by the veteran at that time was specifically 
identified as a claims for a temporary total rating based on 
hospitalization and a claim for an increased rating for the 
left knee disorder, not compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151.  There is a subsequent 
contact by the veteran to the RO wherein he referred to other 
unrelated matters, but none of those documents identified 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
as the benefit sought.

As the veteran's original claim for compensation pursuant to 
the provisions of 38 U.S.C.A. § 1151 was received more than 1 
year following discharge in June 1996 from the VA medical 
center where he suffered the injury which gave rise to 
entitlement to such benefit, the proper effective date for 
the grant of compensation may not be any date associated with 
that period of VA hospitalization in 1996.  

Where a claim for compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 is received more than 1 year following the 
date the injury was suffered during a period of VA 
hospitalization, the controlling law and regulations 
specifically provide that the proper effective date for the 
grant of benefits may be no earlier than the date of receipt 
of the claim.  

Thus, the proper effective date for the grant of compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 in this case 
can be no earlier than the date of receipt of the veteran's 
original claim for such benefit, that is, February 5, 1998.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), effective 
November 9, 2000).  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claim 
and, thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

Entitlement to an effective date prior to February 5, 1998, 
for the grant of compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for left ulnar nerve neuropathy, as a 
result of surgery during VA hospitalization in June 1996, is 
denied.  



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

 

